MEMORANDUM **
Rene Bustamente-Ramirez, aka Juan Chirinos, appeals from his guilty-plea conviction and 77-month sentence imposed for *504being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Bustamente-Ramirez’ counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Additionally, Bustamente-Ramirez has filed a pro se supplemental brief. Based upon our review of the issues raised in each brief and having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *504courts of this circuit except as provided by Ninth Circuit Rule 36-3.